Carley, Judge.
Appellant was tried before a jury and convicted of simple battery.
The sole enumeration of error on appeal is the ineffective assistance of counsel at trial. Appellant essentially asserts that his trial counsel presented no defense. He does not, however, suggest any defense that could have been asserted which was not presented at trial.
“It is clear from the record that appellant’s counsel chose to submit no evidence nor to have him testify in his own behalf, thus avoiding cross examination and requiring the state to prove each fact in the case against him. Having failed in that, he now assigns error on his attorney’s not pursuing another strategy. There is nothing before this court, however, to show that the verdict of guilty . . . was not proper.” Gaines v. State, 232 Ga. 727, 731 (208 SE2d 798) (1974). “[Ajlthough other counsel may have pursued a different tactic this does not mean that defendant did not receive a vigorous and competent defense. Decisions of counsel, properly described as trial tactics, do not equate to ineffective assistance of counsel. [Cit.] We do not find the representation of defendant to be so inadequate as to amount to a denial of effective assistance from counsel. [Cits.]” Harrell v. State, 139 Ga. App. 556, 558 (228 SE2d 723) (1976).

Judgment affirmed.


Deen, P. J., and Banke, J., concur.